Citation Nr: 1410737	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scars secondary to accident. 

2.  Entitlement to an initial evaluation in excess of 40 percent for transverse process fracture of L3.

3.  Entitlement to an initial evaluation in excess of 10 percent for pelvic fracture. 

4.  Entitlement to an initial compensable evaluation for fracture of 7th and 8th ribs.  

5.  Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) with mixed depression and anxiety.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2006 to July 2007. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions dated in  February 2008 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of  increased ratings for transverse process fracture of L3, pelvic fracture, and fracture of 7th and 8th ribs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of scars due to an in-service accident.  

2.  There was no informal or formal claim, or written intent to file a claim for service connection for PTSD with mixed depression and anxiety prior to September 9, 2008. 



CONCLUSIONS OF LAW

1.  Scars were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The requirements for an effective date earlier than September 9, 2008, for the grant of service connection for PTSD with mixed depression and anxiety have not been met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

In correspondence dated in September 2008, prior to the February 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for PTSD arises from her disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In any case, VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with a VA examination, the report of which reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to request evidence and argument in support of her claims.  She declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The problem with this issue is that there is no current diagnosis of scars.  In December 2008, the Veteran was afforded an examination to determine the nature and etiology of any claimed scars due to an accident in service.  The VA examiner acknowledged the Veteran's contention that she had a scar on the right upper extremity and on the bilateral lower anterior chest below the level of the lower ribs.  As the examiner was unable to see any residual scar in that area, on careful and thorough inspection with a goose neck light another physician examined the Veteran with the examiner.  The physician also did not see any scar on the area.  There was an area of palpable slight roughness on the hair follicles on the upper epigastric area without skin discoloration or alteration of skin texture.  The examiner concluded that there was no visible or palpable scar from the in-service accident.

Based on the evidence of record at this time, there has been no diagnosis of scars.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for scars is not warranted. 

The Veteran, as a lay person, is competent to note what she experiences, including scars.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Board finds more probative the evaluation by two medical doctors who thoroughly evaluated the Veteran and did not find any scars despite specifically looking for such scars as asserted by the Veteran.     

In sum, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for scars is not warranted. 

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned September 9, 2008, for the grant of service connection for PTSD.  She contends that the effective date should be in July 2007 when she initially applied for service connection.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2013). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999). 

In October 2007, within one year of service discharge, the Veteran initially filed for service connection for multiple conditions, to include pelvic and spine fracture, shortness of breath, pulmonary contusions, and chest pain.  She was granted service connection for these disabilities in a February 2008 rating decision with effective dates of July 3, 2007, which is the day following discharge from service.  She did not file a claim for PTSD until September 2008 and her claim was subsequently granted in a February 2009 rating decision with an effective date of September 9, 2008.  In granting service connection, the RO noted that the Veteran was shown to have symptoms during service.  While the Veteran was discharged from service on July 2, 2007, she did not file a claim for PTSD within one year of that date.  She was entitled to service connection prior to filing her claim on September 9, 2008, 2007, and the date of her claim is the later of the dates.  In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim on September 9, 2008.  There is no legal entitlement to an earlier effective date.   

Accordingly, the Board finds that the September 9, 2008, effective date for the grant of service connection for PTSD was proper as a matter of law.  As the law and not the facts are dispositive, the benefit-of-the-doubt rule does not apply, and entitlement to an earlier effective date must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. §§ 3.102; 3.400(q)(2) (2013).


ORDER

Service connection for scars secondary to accident is denied. 

Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for PTSD with mixed depression and anxiety is denied.  


REMAND

The Veteran was last afforded an examination for her service-connected disabilities in November 2007.  In evaluating the Veteran's service-connected disabilities, the present level of disability is of primary concern and examinations nearly seven years old are not contemporaneous evidence.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, on remand the Veteran should be provided examinations to determine the current severity of her lumbar spine, hip, and rib disabilities. 

Additionally, any outstanding pertinent medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain any outstanding treatment records.  All efforts to locate additional evidence must be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Schedule the Veteran for an examination in order to determine the current level of severity of her lumbar spine disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disability, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's lumbar spine disability on her daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3. Schedule the Veteran for an examination in order to determine the current level of severity of her pelvic fracture.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also address the impact of the Veteran's hip disability on her daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

4. Schedule the Veteran for an examination in order to determine the current level of severity of her rib fractures  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should discuss all manifestations of the Veteran's disability. 

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


